                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION


MICHAEL PERRY                                                                     PLAINTIFF
ADC #096905

v.                                No: 5:19-cv-00088 JM-PSH


CHRIS HORAN, et al.                                                             DEFENDANTS


                                            ORDER

       Plaintiff Michael Perry requests a stay of discovery until the defendants’ motion to revoke

his in forma pauperis status (Doc. No. 44) is resolved. For good cause, plaintiff’s motion to stay

discovery (Doc. No. 51) is GRANTED. Discovery in this case is stayed until further order.

       IT IS SO ORDERED this 17th day of July, 2019.




                                                     UNITED STATES MAGISTRATE JUDGE
